DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on April 28, 2022.  Claims 1-4, 7-13, and 16-18 are pending in the application.
Status of Objections and Rejections
The rejection of claims 5-6 and 14-15 are obviated by Applicant’s cancellation.
All rejections under 35 U.S.C. §112 from the previous office action are withdrawn in view of Applicant’s amendment.
All rejections under 35 U.S.C. §102 from the previous office action are maintained.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-8, 10-11, and 16-17 is/are rejected under 35 U.S.C. §102(a)(1) as anticipated by Yetman (U.S. 4,919,784).
Regarding claim 1, Yetman teaches an electrophoresis gel cassette (Col. 1, line 53: electrophoresis cassettes), comprising: 
a first plate (Fig. 2-4; Col. 2, lines 12-13: plate 12), 
a second plate (Fig. 2-4; Col. 2, lines 12-13: plate 10), and 
a plurality of spacers (Fig. 1, 3; Col. 2, line 20: spacers 40), 
wherein the first plate and the second plate respectively comprises a top side, a bottom side, a left side, a right side, a first surface and a second surface (Fig. 1-4: indicating each plate, 10 or 12, having a top side, a bottom side, a left side, a right side, a first surface and a second surface; e.g., in Fig. 3, the bottom surface of plate 12 is deemed to be the first surface and the top surface of plate 12 is deemed to be the second surface of plate 12; the top surface of plate 10 is deemed to be the first surface and the bottom surface of plate 10 is deemed to be the second surface of plate 10), 
when the second plate is disposed substantially parallel to the first plate, the first surface of the first plate and the first surface of the second plate are parallel to each other (Fig. 3: indicating that when plates 10 and 12 are parallel, the bottom surface of plate 12 and the top surface of plate 10 are parallel to each other), and 
the plurality of spacers are disposed on a left portion and a right portion of the first surface of the first plate or the second plate (Fig. 3: indicating the spacers 40 on both left portion and right portions of the top surface of plate 10), in which a gel accommodating space is formed (Fig. 3: indicating the gel material 18 inside the space formed by plates 10, 12, and spacers 40); and 
at least one first protrusion (Fig. 1, 4; Col. 3, line 62: a small spacer 64; Col. 4, lines 2-3: the spacer 64 is maintained in place by means of a protuberance, such as stud 62, which extends outwardly from disk portion 66 and extends into a hole which has been drilled completely through the front plate 10, here the stud 62 is deemed to be a first protrusion) is disposed at a position on a bottom portion of the first surface of the first plate or the second plate (Fig. 1: indicating the stud 62 of the small spacer 64 disposed at a position on a bottom portion of the top surface of plate 10).
The designation “for connecting the first plate and the second plate so as to maintain the electrophoresis gel accommodating space” for the at least first protrusion being disposed at a position is deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The stud as taught by Yetman is a protrusion identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.

The designation “wherein the at least one first protrusion is integrally formed with the first plate or the second plate and is bonded to the first plate or the second plate using ultrasonic oscillation” is a product-by-process limitation.  There is no apparent difference between the claimed electrophoresis gel cassette and the prior art as taught by Yetman.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 2, Yetman teaches the position is a position at which an electrophoresis sample does not flow through during an electrophoresis processing (Fig. 4; Col. 3, lines 62-65: the small spacer 64 may be placed between the plates 10 and 12 at the bottom of the cassette without adversely affecting the operation of the cassette; Col. 3, line 67 to Col. 4, line 1: spacer 64 includes a disk shaped portion 66 whose thickness is equal to the desired spacing between the plates; since the spacer 64 is disposed between the plates and takes the space of the gel 18, the electrophoresis sample will not flow through the position of the spacer).

Regarding claim 7, Yetman teaches the plurality of spacers are disposed on a left portion and a right portion of the first surface of the first plate and the first surface of the second plate (Fig. 3: indicating the spacers 40 disposed on a left portion and a right portion of the bottom surface of plate 12 and the top surface of the plate 10).

Regarding claim 8, the designation “the plurality of spacers are integrally formed with the first plate or the second plate and are bonded to the first plate or the second plate” is a product-by-process limitation.  There is no apparent difference between the claimed electrophoresis gel cassette and the prior art as taught by Yetman.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 10, Yetman teaches an electrophoresis gel cassette (Col. 1, line 53), comprising: 
a first plate (Fig. 2-4; Col. 2, lines 12-13: plate 12), 
a second plate (Fig. 2-4; Col. 2, lines 12-13: plate 10), and 
a plurality of spacers (Fig. 1, 3; Col. 2, line 20: spacers 40), 
wherein the first plate and the second plate respectively comprises a top side, a bottom side, a left side, a right side, a first surface and a second surface (Fig. 1-4: indicating each plate, 10 or 12, having a top side, a bottom side, a left side, a right side, a first surface and a second surface; e.g., in Fig. 3, the bottom surface of plate 12 is deemed to be the first surface and the top surface of plate 12 is deemed to be the second surface of plate 12; the top surface of plate 10 is deemed to be the first surface and the bottom surface of plate 10 is deemed to be the second surface of plate 10), 
when the second plate is disposed substantially parallel to the first plate, the first surface of the first plate and the first surface of the second plate are parallel to each other (Fig. 3: indicating that when plates 10 and 12 are parallel, the bottom surface of plate 12 and the top surface of plate 10 are parallel to each other), and 
the plurality of spacers are disposed on a left portion and a right portion of the first surface of the first plate or the second plate (Fig. 3: indicating the spacers 40 on both left portion and right portions of the top surface of plate 10), in which a gel accommodating space is formed (Fig. 3: indicating the gel material 18 inside the space formed by plates 10, 12, and spacers 40); and 
at least one first protrusion (Fig. 1, 4; Col. 3, line 62: a small spacer 64; Col. 4, lines 2-3: the spacer 64 is maintained in place by means of a protuberance, such as stud 62, which extends outwardly from disk portion 66 and extends into a hole which has been drilled completely through the front plate 10, here the stud 62 is deemed to be a first protrusion) is disposed at a position on a top portion of the first surface of the first plate or the second plate (Fig. 1: indicating the stud 62 of the small spacer 64 disposed at a position on a “top” portion, as shown at a bottom portion in Fig. 1, of the top surface of plate 10; here the “top” portion is a relative portion that depends on the orientation of the electrophoresis gel cassette).
The designation “for connecting the first plate and the second plate so as to maintain the electrophoresis gel accommodating space” for the at least first protrusion being disposed at a position is deemed to be statements with regard to the intended use.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2114(II). The stud as taught by Yetman is a protrusion identical to the presently claimed structure and would therefore have the ability to perform the use recited in the claim.

The designation “wherein the at least one first protrusion is integrally formed with the first plate or the second plate and is bonded to the first plate or the second plate using ultrasonic oscillation” is a product-by-process limitation.  There is no apparent difference between the claimed electrophoresis gel cassette and the prior art as taught by Yetman.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).

Regarding claim 11, Yetman teaches the position is a position at which an electrophoresis sample does not flow through during an electrophoresis processing (Fig. 4; Col. 3, lines 62-65: the small spacer 64 may be placed between the plates 10 and 12 at the bottom of the cassette without adversely affecting the operation of the cassette; Col. 3, line 67 to Col. 4, line 1: spacer 64 includes a disk shaped portion 66 whose thickness is equal to the desired spacing between the plates; since the spacer 64 is disposed between the plates and takes the space of the gel 18, the electrophoresis sample will not flow through the position of the spacer).

Regarding claim 16, Yetman teaches the plurality of spacers are disposed on a left portion and a right portion of the first surface of the first plate and the first surface of the second plate (Fig. 3: indicating the spacers 40 disposed on a left portion and a right portion of the bottom surface of plate 12 and the top surface of the plate 10).

Regarding claim 17, the designation “the plurality of spacers are integrally formed with the first plate or the second plate and are bonded to the first plate or the second plate” is a product-by-process limitation.  There is no apparent difference between the claimed electrophoresis gel cassette and the prior art as taught by Yetman.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3-4, 9, 12-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yetman in view of Gombocz (U.S. 5,275,710).
Regarding claims 3-4, Yetman discloses all limitations of claim 1 as applied to claim 1.  Yetman does not explicitly disclose the at least one first protrusion is a plurality of first protrusions (claim 3) or the plurality of first protrusion are equidistantly disposed from each other at a position on the bottom portion of the first surface of the first plate of the second plate (claim 4). 
However, Gombocz teaches an electrophoretic system (Col. 3, line 23) including a lower plate 104, a gel plate 100, and an upper plate 106 (Fig. 3a; Col. 12, lines 22-23, 30-31).  The top plate 106 has four recesses 134 for receiving pins or dowels 130 on the lower plate 104 (Fig. 3a; Col. 12, lines 46-49).  Here, the two pins/dowels 130 at the bottom portion are deemed to be the at least one first protrusion or the plurality of first protrusions.  Thus, Gombocz teaches the plurality of first protrusion are equidistantly disposed from each other at a position on the bottom portion of the first surface of the second plate (Fig. 3a: indicating the two pins/dowels 130 at the bottom portion, annotated as first protrusions, are equidistantly disposed from each other on the top surface of the lower plate 104).

    PNG
    media_image1.png
    609
    477
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yetman by incorporating additional first protrusions that are equidistantly disposed from each other at positions as taught by Gombocz because additional first protrusions would provide more security for aligning the bottom and top plates with the locking mechanism between the recesses on the top plate and the pins/dowels on the lower plate than only one pair of the pin and the recess. 

Regarding claim 9, Yetman discloses all limitations of claim 1 as applied to claim 1.  Yetman does not explicitly disclose the electrophoresis gel cassette further comprises at least one second protrusion disposed at a position on a top portion of the first surface of the first plate or the second plate. 
However, Gombocz teaches an electrophoretic system (Col. 3, line 23) including a lower plate 104, a gel plate 100, and an upper plate 106 (Fig. 3a; Col. 12, lines 22-23, 30-31).  The top plate 106 has four recesses 134 for receiving pins or dowels 130 on the lower plate 104 (Fig. 3a; Col. 12, lines 46-49).  Here, the two pins/dowels 130 at the top portion are deemed to be the at least one second protrusion.  Thus, Gombocz teaches at least one second protrusion disposed on top portion of the first surface of the second plate (Fig. 3a: indicating two pins/dowels 130 at the top portion, annotated as second protrusions, are disposed on the top surface of the lower plate 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yetman by incorporating at least one second protrusion on the top portion as taught by Gombocz because the four pins/dowels on the lower plate corresponding to the four recesses on the top plate would provide more security for aligning the bottom and top plates than only one pair of the pin and the recess. 

Regarding claims 12-13, Yetman discloses all limitations of claim 10 as applied to claim 10.  Yetman does not explicitly disclose the at least one first protrusion is a plurality of first protrusions (claim 12) or the plurality of first protrusion are equidistantly disposed from each other at a position on the top portion of the first surface of the first plate of the second plate (claim 13). 
However, Gombocz teaches an electrophoretic system (Col. 3, line 23) including a lower plate 104, a gel plate 100, and an upper plate 106 (Fig. 3a; Col. 12, lines 22-23, 30-31).  The top plate 106 has four recesses 134 for receiving pins or dowels 130 on the lower plate 104 (Fig. 3a; Col. 12, lines 46-49).  Here, the pins/dowels 130 are deemed to be the at least one first protrusion or the plurality of first protrusions.  Thus, Gombocz teaches the plurality of first protrusion are equidistantly disposed from each other at a position on the bottom portion of the first surface of the second plate (Fig. 3a: indicating the two pins/dowels 130 at the bottom portion, which are deemed to be the at least one first protrusion on the top portion due to orientation, are equidistantly disposed from each other on the top surface of the lower plate 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yetman by incorporating additional first protrusions that are equidistantly disposed from each other at positions as taught by Gombocz because additional first protrusions would provide more security for aligning the bottom and top plates with the locking mechanism between the recesses on the top plate and the pins/dowels on the lower plate than only one pair of the pin and the recess. 

Regarding claim 18, Yetman discloses all limitations of claim 10 as applied to claim 10.  Yetman does not explicitly disclose the electrophoresis gel cassette further comprises at least one second protrusion disposed at a position on a bottom portion of the first surface of the first plate or the second plate. 
However, Gombocz teaches an electrophoretic system (Col. 3, line 23) including a lower plate 104, a gel plate 100, and an upper plate 106 (Fig. 3a; Col. 12, lines 22-23, 30-31).  The top plate 106 has four recesses 134 for receiving pins or dowels 130 on the lower plate 104 (Fig. 3a; Col. 12, lines 46-49).  Here, the two pins/dowels 130 at the top portion are deemed to be the at least one second protrusion on a bottom portion due to the orientation.  Thus, Gombocz teaches at least one second protrusion disposed on bottom portion of the first surface of the second plate (Fig. 3a: indicating two pins/dowels 130 at the top portion, annotated as second protrusions, are disposed on the top surface of the lower plate 104, i.e., to be deemed on a “bottom” portion of the first surface of the lower plate 104 due to the orientation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yetman by incorporating at least one second protrusions on a bottom portion (in other word, on an opposite portion of the “top” potion which depends on orientation) as taught by Gombocz because the four pins/dowels on the lower plate corresponding to the four recesses on the top plate would provide more security for aligning the bottom and top plates than only one pair of the pin and the recess. 
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are unpersuasive.  
Regarding claims 1 and 10, Applicant argues the claimed protrusion is integrated formed and bonded through ultrasonic oscillation (page 7, para. 3, lines 1-3; page 9, para. 1, lines 1-3), while Yetman using adhesive, i.e., a silicon elastomeric adhesive, to be placed both behind disk portion 66 and around stud portion 62 of the spacer (page 7, para. 3, lines 4-7; page 9, para. 1, lines 4-7).  These arguments are unpersuasive because bonding the first protrusion to the plate using ultrasonic oscillation and forming an integrated part to the plate are product-by-process limitations.  There is no apparent difference between the claimed electrophoresis gel cassette and the prior art as taught by Yetman.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). MPEP 2113(I).
Applicant further argues the material used in the plates and the stud are different in Yetman (page 7, para. 4, lines 1-2; page 9, para. 2, lines 1-2).  This argument is unpersuasive because (1) amended claim 1 does not claim the material of the plates or the at least first protrusion; (2) the materials of the plates and protrusion does not alter the functions of the plates or the first protrusion; here the plates are used to form a gel accommodating space for holding the gel in between and the first protrusion is used to connecting the two plates so as to maintain the electrophoresis gel accommodating space, and thus does not structurally differentiate the claimed apparatus from the prior art apparatus disclosed in Yetman.
Regarding claim 3-4, 9, 12-13, and 18, Applicant argues the limitation of “integrally formed and is bonded to the first plate or the second plate is through ultrasonic oscillation” provides structural design that contributes an unexpected result (page 10, para. 2, lines 4-8) for solving the problems of “smiling band” of the electrophoresis (page 10, para. 2, lines 1-2).  Applicant states the integrally formed protrusion bonded to the first plate or the second plate through ultrasonic oscillation in the instant application provides the anti-swelling effect (page 12, para. 1, lines 1-4), while either Yetman’s apparatus or Gombocz’s apparatus cannot prevent the pre-formed electrophoretic gel inflation phenomenon (page 12, para. 2, lines 1-3).  None of the description or statements in both Yetman and Gombocz’s specification disclose the purpose of prevention in gel squeezed and deformed (page 12, last line to page 13, second line).  These argument are unpersuasive because (1) "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2114(II); (2) even if the combination of Yetman and Gombocz does not prevent the “smiling band”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Here, Yetman is relied to teach at least one first protrusion disposed at a position on a bottom portion of the first surface of the first plate or the second plate for connecting the first plate and the second plate so as to maintain the electrophoresis gel accommodating space (claim 1), and Gombocz is relied on teach the at least one first protrusion is a plurality of first protrusion (claims 3, 12) that are equidistantly disposed from each other (claims 4, 13), and the electrophoresis gel cassette further comprises at least one second protrusion disposed at a position disposed at a position on a top portion of the first surface of the first plate or the second plate (claims 9, 18).  Thus, it is obvious to one of ordinary skill in the art for combination of Yetman and Gombocz to duplicate the at least one first protrusion equidistantly disposed from each other or incorporating more protrusion, i.e., at least one second protrusion, for aligning the two plates with improved the locking mechanism.  The combination of Yetman and Gombocz discloses and renders it obvious all structural limitations as claimed in amended claim 1, and thus must be capable of achieving the anti-smiling effect.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                                                                                                                                                             
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795